Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claim 1 has been examined. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,319,477. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 and claim 1 of US. Patent No. 10,319,477 recite the method for obtaining data indicating measured levels of biomarkers from one or more samples of the user over a particular time period, and determining a biological state for the user during the particular time period based at least on the measured levels of the one or more metabolic biomarkers. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claim recite(s) a method, which is within a statutory category (process). Accordingly, claim recites falls in a statutory.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claim 1 recites at least one abstract idea. Specifically, Claim 1 recites the steps of: 
obtaining, (i) data indicating measured levels of one or more metabolic biomarkers from one or more samples of the user over a particular time period, and (ii) activity data from a device associated with a user over the particular time period;
determining a biological state for the user during the particular time period based at least on the measured levels of the one or more metabolic biomarkers;
identifying (i) one or more user inputs indicated within the activity data, and (ii) for each of the one or more user inputs, scores reflecting respective likelihoods that a particular user input indicates a change to one or more aspects of the biological state for the user;
adjusting data corresponding to the biological state for the user based at least on the one or more identified user inputs and the respective scores for each of the one or more user inputs; and providing, for output to the device associated with the user, a communication that is generated based on the adjusted data corresponding to the biological state.
. 
The limitations “determining a biological state for the user during the particular time period based at least on the measured levels of the one or more metabolic biomarkers; identifying (i) one or more user inputs indicated within the activity data; adjusting data corresponding to the biological state for the user based at least on the one or more identified user inputs and the respective scores for each of the one or more user inputs” constitutes (c) mental processes because determining a biological state, identifying the activity data, adjusting data corresponding the biological state can be practically performed in the human mind by observing, review. Accordingly, the claims describe the abstract idea (c) mental process because these limitations could be performed by the user, researcher to observe, identify, evaluate or adjust biomarker information on a piece of paper. 

2019 PEG: Step 2A - Prong Two 

The additional limitations in claim 1 does not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic RFID tag, server and generic network-based storage devices. And thus it does not take the claim out of the methods of mental process. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of adjusting biomarker in a computer environment (i.e. server). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform or adjust an objective evaluation of the patient’s biological state. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaput et al. (US. 20100113892 hereinafer Kaput) in view of Nyberg et al. (US. 20160262666 hereinafter Nyberg)).  

With respect to claim 1, Kaput method performed by one or more computers, the method comprising: 
obtaining, (i) data indicating measured levels of one or more metabolic biomarkers from one or more samples of the user over a particular time period, and (ii) activity data from a device associated with a user over the particular time period (‘892; Para 0037: data obtained from clinical tests (for example, cholesterol levels, glucose levels, lipid levels, and the like) as well as measurements of liver and other tissue activity. The data collected for a period of time as illustrated in Para 0079);
determining a biological state for the user during the particular time period based at least on the measured levels of the one or more metabolic biomarkers (‘892; Para 0076: Physiological measurements of weight, BMI, HDL, LDL, cholesterol, glucose, HbA1c, blood pressure, biomarkers of inflammation, such as TNF-alpha, HsCRP, leukotrienes, or prostaglandins, or any morphological, physiological, or lifestyle (activity levels including exercise) and the like, may be correlated with nutritional consumption data for an individual or group of individuals. Additionally, hormone levels such as insulin, glucagons, leptin levels may be measured at various intervals and correlated with consumption data. Such physiological data may be collected on a schedule linked with the schedule of consumption, for example at particular times before and after consumption of a meal);
identifying (i) one or more user inputs indicated within the activity data, and (ii) for each of the one or more user inputs, scores reflecting respective likelihoods that a particular user input indicates a change to one or more aspects of the biological state (‘892; Para 0016:  Para 0076: Physiological measurements of weight, BMI, HDL, LDL, cholesterol, glucose, HbA1c, blood pressure, biomarkers of inflammation, such as TNF-alpha, HsCRP, leukotrienes, or prostaglandins, or any morphological, physiological, or lifestyle (activity levels including exercise) and the like, may be correlated with nutritional consumption data for an individual or group of individuals. Additionally, hormone levels such as insulin, glucagons, leptin levels may be measured at various intervals and correlated with consumption data. Such physiological data may be collected on a schedule linked with the schedule of consumption, for example at particular times before and after consumption of a meal.). 
Kaput does not teach 
adjusting data corresponding to the biological state for the user based at least on the one or more identified user inputs and the respective scores for each of the one or more user inputs; and providing, for output to the device associated with the user, a communication that is generated based on the adjusted data corresponding to the biological state. 
Nyberg teaches 
adjusting data corresponding to the biological state for the user based at least on the one or more identified user inputs and the respective scores for each of the one or more user inputs (‘666; Para 0072: sensor data are inputs into real time blood serum hydration, sodium concentration, and potassium concentration using absorption and extraction models that use sensor data as starting points. These calculated values are the apparatus' output data. Types of output data include but are not limited to concentrations, such as molarity, osmolarity, and osmolality, and descriptive statistics, such as averages, ratios, and trends, all of which may be categorized based on a sub-range within a larger physiological range of the biomarker, as shown in FIG. 13A. The modifying variables transmitted from the remote transceiver device may modify the algorithm, which may adjust the output data); and providing, for output to the device associated with the user, a communication that is generated based on the adjusted data corresponding to the biological state (‘666;Paras 0072-0073).
Nyberg further teaches a system and method for analyzing biological fluid biomarkers, transmitting data to a transceiver device and storing the data in a readable medium (‘566; Para 0092), and/or analytics in a database on the remote server one or more computers (‘666; Abstract; Para 0062). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate system of Kaput the measuring biological fluid biomarkers and the motivation is to provide and transmit the output of analytical fluid corresponding to the biological state to the other device.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686